Citation Nr: 0916325	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-14 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
anterior wedging of the tenth dorsal vertebra and old 
compression fracture at L1 with multiple disc space narrowing 
in the thoracic and lumbar spine compatible with severe 
degenerative disc disease (DDD) and osteoarthritic changes.

2.  Entitlement to a rating in excess of 20 percent for 
status post fracture of the left hip ball into the acetabulum 
with sclerotic changes in the left acetabulum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to 
February 1976, April 1976 to May 1981, and from July 1981 to 
March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran requested a personal hearing before the Board in 
March 2006.  In September 2007, however, he withdrew that 
request in writing.  The withdrawal of the Veteran's request 
for a hearing was then confirmed by telephone contact in 
March 2008.  Therefore, the Board will proceed with the 
appeal.  See 38 C.F.R. 
§ 20.704 (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to increased ratings for the Veteran's service-
connected conditions of the spine and left hip are ready for 
final adjudication.  See 38 C.F.R. § 19.9 (2008).  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Initially, the Board notes that the Veteran was last afforded 
a VA examination to evaluate the severity of the claimed 
conditions in January 2005.  VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  When available 
evidence is too old for an adequate evaluation of a veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281 
(1993).  Although the Veteran's last VA examination is not 
necessarily stale in this case, the Veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  See, e.g., VA Form 9, March 2006 (stating 
conditions worsened since stroke that occurred in September 
2005).  As the Board is unable to make an accurate assessment 
of the Veteran's current condition on the basis of the 
evidence currently of record, the Board determines that a 
contemporaneous examination is required.

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in June 2007.  All relevant VA treatment 
records created since June 2007 should be obtained and 
associated with the claims file.  The Board notes that during 
the appellate period, the Veteran has been treated at VA 
facilities in Chattanooga, Murfreesboro, and Nashville, 
Tennessee.  See Veteran's statement, December 2004; see also 
VA treatment records within the claims file.  

Finally, the Veteran has not received adequate notice under 
38 U.S.C.A. § 5103 (West 2002), 38 C.F.R. § 3.159 (2008), and 
relevant case law.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
his claim for an increased rating for 
the claimed hip and back conditions, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
claimed conditions, to include the 
effect that worsening has on his 
employability and daily life.  Examples 
of the types of medical and lay evidence 
that the Veteran may submit should also 
be included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice of the relevant diagnostic 
criteria.  

2.  Obtain and associate with the claims 
file all outstanding VA outpatient 
clinical records for this Veteran from 
June 2007 forward.  As discussed above, 
the Veteran is known to have received 
treatment at multiple VA facilities.    

3.  AFTER the above development steps 
have been completed, schedule the 
Veteran for VA examination with an 
appropriate provider to determine the 
current severity of his service-
connected conditions of the spine and 
left hip.  The Veteran's claims file 
should be made available to the 
examiner for review.  All necessary 
studies and tests must be conducted.  
The examiner is specifically requested 
to:
        (a)  Fully address both the 
neurological and orthopedic components 
of the Veteran's spine condition;
        (b)  Discuss whether 
intervertebral disc syndrome is present 
in more than one spinal segment, and 
whether the effects in each spinal 
segment are clearly distinct;
        (c)  Identify, to the extent 
possible, the limitation of functional 
capacity presented by the service-
connected spine and hip conditions 
independent of any residual symptoms 
associated with the Veteran's 
nonservice-connected September 2005 
stroke.  If his symptoms cannot be 
disassociated as such, please expressly 
state this finding.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


